Citation Nr: 1013005	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress 
disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a December 2003 
rating decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Atlanta, Georgia in which the RO 
determined, among other things, that new and material 
evidence sufficient to reopen the appellant's previously 
denied claim of entitlement to service connection for 
posttraumatic stress disorder ("PTSD") had not been 
received.  The appellant, who had active service from 
September 11, 1973 to October 24, 1973, appealed that 
decision to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.    

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in April 2007.

In a March 2008 decision, the Board denied, among other 
things, the appellant's request to reopen her previously 
denied PTSD service connection claim.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims ("CAVC" or "Court").  In July 2009, the 
Court granted a Joint Motion for Partial Remand ("Joint 
Motion") submitted by the parties, returning the new and 
material evidence issue to the Board.  In doing so, the 
Court instructed the Board to comply with the instructions 
set forth in the July 2009 Joint Motion. See July 2009 Joint 
Motion for Partial Remand; July 2009 CAVC order. 



After reviewing the instructions set forth in the July 2009 
Joint Motion, the Board finds that new and material evidence 
has been submitted to reopen the appellant's previously 
denied service connection claim.  However, since the RO has 
not had the opportunity to evaluate the merits of the 
appellant's reopened psychiatric disorder claim, this claim 
must be REMANDED to the RO for its consideration.  As such, 
the merits of the appellant's PTSD service connection claim 
will be addressed in the REMAND portion of the decision 
below; and is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.

However, in remanding this appeal, Board notes for the 
record its consideration of the Court's recent holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a 
mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In doing so, the Board 
observes that the medical evidence in this case reveals that 
the appellant has been diagnosed with, among other things, 
several mental health disorders subsequent to her separation 
from service.  These diagnoses include, but are not limited 
to, PTSD, depression NOS, hysterical personality disorder 
with anxiety and depressive features, anxiety disorders and 
affective disorders. See VA medical records.  In light of 
the appellant's mental health diagnoses and the holding of 
Clemons v. Shinseki, the Board has recharacterized the 
service connection claim as a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression.    

In addition to the foregoing, the Board observes for the 
record that the claims file contains a letter from the 
appellant dated in January 2010 that references an April 
2004 request for copies of all of the information contained 
in the appellant's claims folder. See January 2010 letter, 
with attachments.  The Board finds that the January 2010 
letter does not constitute a current request for information 
pursuant to the Freedom of Information Act ("FOIA") as 
evidence in the claims file indicates that the RO responded 
to the appellant's April 2004 FOIA request by notifying the 
appellant of the potential delay in processing her claim in 
order to copy her records.  See April 2004 letter from the 
RO to the appellant.  In doing so, the RO asked the 
appellant to notify VA if she still wanted a complete copy 
of the claims file; and indicated that it would expedite the 
appellant's request for copies upon receipt of her written 
request. Id.  Rather than delay the adjudication of her 
claim, the appellant withdrew her April 2004 FOIA request. 
See January 2010 letter, p. 1.  Such a withdrawal does not 
prevent the appellant from requesting copies of information 
pursuant to FOIA in the future, should she decide to do so.   

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material evidence 
claim has been obtained.

2.  An unappealed rating decision issued in April 1996 and 
confirmed in July 1997 denied service connection for a 
mental disorder to include PTSD. 

3.  A September 1997 VA medical record, received subsequent 
to the July 1997 confirmed rating decision, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD and depression, and raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied entitlement to 
service connection for a mental disorder to include PTSD is 
a final decision. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received since the July 1997 rating decision is 
new and material; and therefore the appellant's claim of 
entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression is 
reopened. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 ("VCAA") that 
became law in November 2000.  The VCAA provides, among other 
things, that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

In this case, letters dated in January 2003 and August 2003 
essentially informed the appellant of the substance of the 
VCAA.  Nevertheless, since this decision represents a 
complete grant of the appellant's appeal in regards to the 
issue of whether the appellant's PTSD service connection 
claim should be reopened, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  New and material evidence 

In this appeal, the appellant essentially contends that she 
should be granted service connection for PTSD that she 
believes manifested as a result of stressful experiences she 
reports occurred during her period of service. See 
appellant's statements; April 2007 BVA hearing transcript.  

A review of the record in this case reveals that the 
appellant was originally denied service connection for a 
mental disorder to include PTSD in the April 1996 rating 
decision referenced above.  In denying the appellant's 
claim, the RO reviewed the entire claims file and found that 
while the appellant had mental health diagnoses that 
included PTSD based upon pre-service stressor events, there 
was no evidence of record indicating that the appellant 
experienced a traumatic event in service that could be 
related to her diagnosis of PTSD.  In addition, service 
connection was denied on the basis that the appellant did 
not qualify for presumptive service connection for other 
psychoses under the provisions of 38 C.F.R. § 3.309 since 
she served only 44 days on active duty.  After the appellant 
submitted additional evidence in support of her claim with a 
December 1996 notice of disagreement, the RO affirmed its 
denial of service connection in the July 1997 rating 
decision referenced above.  Thereafter, the RO supplied the 
appellant with a Statement of the Case.  The appellant did 
not submit a Substantive Appeal.  As such, the July 1997 
rating decision became a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In January 2003, the appellant essentially requested that 
her claim of entitlement to service connection for PTSD with 
depression be reopened on the basis of new evidence 
consisting of (1) VA medical records dated from August 1997 
to March 2003, (2) private medical records dated in November 
1974, (3) Social Security Administration records, (4) 
statements from the appellant and (5) the appellant's April 
2007 testimony before the Board.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims 
submitted on or after August 29, 2001. See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156(a)].  Because the appellant filed her claim to reopen 
in January 2003, the new version of the law is applicable in 
this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for the evidence to be sufficient to reopen a 
previously denied claim, the evidence must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened. Smith v. 
West, 12 Vet. App. 312 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The Board may then proceed to the merits of the 
claim on the basis of all of the evidence of record.  

In the December 2003 rating decision on appeal, the RO 
essentially denied the appellant's request to reopen her 
previously denied psychiatric disorder claim on the basis 
that the new evidence submitted did not support the finding 
that the appellant experienced a PTSD stressor event in 
service or that the appellant was treated for a mental 
health condition in service. See December 2003 rating 
decision, pgs. 3-4.  

In its March 2008 decision, the Board also denied reopening 
the appellant's PTSD claim on the basis that the evidence 
presented by the appellant was new but not material. See 
March 2008 BVA decision, pgs. 12-15.  In doing so, the Board 
discussed a September 1997 counseling psychology report in 
which a VA psychologist indicated that "it [was] highly 
plausible that [the appellant's] PTSD began from her 
military experiences" after "considering [the appellant's] 
history and present mental state." See September 1997 
psychology report, p. 3.  The Board found the September 1997 
report insufficient to reopen the appellant's PTSD claim on 
the basis that the medical opinion contained therein was 
formulated absent access to pertinent evidence of record.  
Therefore, the report did not relate to an unestablished 
fact necessary to substantiate the appellant's claim or 
raise a reasonable possibility of substantiating the claim. 
March 2008 BVA decision, p. 14.   

However, in the July 2009 Joint Motion, VA's General Counsel 
and appellant's counsel essentially argued that the Board 
failed to provide adequate reasons and bases with respect to 
the September 1997 VA counseling psychology report 
referenced above. July 2009 Joint Motion for Partial Remand, 
pgs. 1-2.  Specifically, the parties asserted that the 
Board's determination that the September 1997 report did not 
provide credible supporting evidence that the appellant 
experienced a PTSD in-service stressor event constituted a 
comparison of the newly submitted evidence and the other 
evidence of record, resulting in an improper credibility and 
weight assessment (i.e., a merits determination) of the new 
evidence rather than a determination of whether the evidence 
was sufficient to reopen the appellant's claim. Id., p. 3.  
As such, the parties requested that the March 2008 BVA 
decision be partially vacated and remanded as it related to 
the appellant's PTSD claim, for the purpose of allowing the 
Board to provide adequate reasons and 
bases for its March 2008 determination that the September 
1997 medical opinion did not constitute new and material 
evidence sufficient to reopen the appellant's PTSD service 
connection claim. Id. 

In its July 2009 order, the Court granted the parties' Joint 
Motion and ordered that the Board comply with the 
instructions set forth therein. July 2009 CAVC order.  In 
light of those instructions and the legal analysis set forth 
in the Joint Motion, the Board finds that the September 1997 
medical record is new evidence that relates to the question 
of whether the appellant has a current diagnosis of PTSD 
that is connected to an alleged incident that occurred 
during the appellant's period of service.  In light of this 
determination, the September 1997 medical record raises a 
reasonable possibility of substantiating the appellant's 
PTSD service connection claim.  

Therefore, the Board concludes that new and material 
evidence has been submitted to reopen the appellant's 
previously denied claim of entitlement to service connection 
for PTSD. 38 U.S.C.A. § 5108.  However, since the RO has not 
had the opportunity to adjudicate this claim on the merits 
in light of all evidence of record, it must be remanded for 
such adjudication. See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).




ORDER

New and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression; and to 
this extent only, the appeal is granted. 


REMAND

In view of the above determination that the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression is 
reopened, the Board finds that the RO, consistent with the 
principles set forth in Bernard v. Brown, supra, must be 
provided an opportunity to conduct a de novo review of the 
reopened claim based on the evidence in its entirety and to 
further develop the record if determined necessary.  As 
such, this claim is hereby remanded to the RO for review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's reopened service 
connection claim, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).



2.  After completing any additional 
development deemed necessary and 
considering all of the evidence of 
record, the RO should review on the 
merits the appellant's reopened 
psychiatric disorder claim.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant unless she 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


